Exhibit 99.1 Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, CanadaM5J 2V5 For more information, please see Kinross’ first quarter 2010 Financial Statements and MD&A at www.kinross.com NEWS RELEASE Kinross reports 2010 first quarter results Margins increase by 26%; revenue up 23% Adjusted net earnings4 increase by 38% Toronto, Ontario – May 4, 2010 – Kinross Gold Corporation (TSX: K, NYSE: KGC) today announced its results for the first quarter ended March 31, 2010. (This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 7 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) Highlights ● Production1 in the first quarter 2010 was 544,134 gold equivalent ounces, an increase of 3% over the same period last year. Consistent with previously stated guidance, the Company remains on track to produce approximately 2.2 million attributable gold equivalent ounces in 2010. ● Revenue for the quarter was $657.6 million, compared with $532.7 million in the first quarter of 2009, an increase of 23%. The average realized gold price for the quarter was $1,065 per ounce sold, compared with $897 per ounce sold in Q1 2009, an increase of 19%. ● Cost of sales per gold equivalent ounce2 was $461 for Q1, an increase of 10% compared with Q1 2009. Cost of sales per gold ounce on a by-product basis was $417 in Q1. Cost of sales per gold equivalent ounce is expected to be approximately $460 - $490 for the full-year 2010, consistent with previously stated guidance. ● Kinross’ attributable margin per ounce sold3 was $604 in Q1, a year-over-year increase of 26%. ● Adjusted operating cash flow4 in Q1 was $226.3 million, a 5% increase over Q1 2009. Adjusted operating cash flow4 per share in Q1 was $0.32 per share, consistent with the same period last year. ● Adjusted net earnings4 were $97.4 million, or $0.14 per share, in Q1, compared with adjusted net earnings of $70.7 million, or $0.10 per share, for the same period last year, an increase of 38%. Reported net earnings were $110.6 million, or $0.16 per share in Q1, compared with reported net earnings of $76.5 million, or $0.11 per share, for Q1 ● On April 26, 2010, Kinross announced that it had been successful in its bid to acquire control of Underworld Resources Inc. by way of a friendly acquisition. The Company now owns a total of 42,663,059 common shares of Underworld, representing approximately 81.6% of Underworld’s common shares on a fully-diluted basis, and plans to acquire the balance during the third quarter. ● Pursuant to a private placement, Kinross has subscribed for 24 million common shares of Red Back Mining Inc. representing approximately 9.4% of Red Back’s issued and outstanding common shares. The subscription price is CDN $25 per common share for an aggregate purchase price of CDN $600 million. CEO Commentary Tye Burt, President and CEO, made the following comments in relation to first quarter 2010 results: “Kinross had a strong first quarter, with significant year-over-year increases in revenue, margins and adjusted net earnings4.We are pleased with the progress being made at our Paracatu expansion plant, as its performance to date in 2010 continues to exceed plan. 1 Unless otherwise stated, production figures in this release are based on Kinross’ share of Kupol production (75%). 2 Cost of sales per ounce is a non-GAAP measure and is defined as cost of sales as per the financial statements divided by the number of gold equivalent ounces sold, both reduced for Kupol sales attributable to a third-party 25% shareholder. 3 Attributable margin per ounce sold is a non-GAAP measure and is defined as average realized gold price per ounce less attributable cost of sales per gold equivalent sold. 4 Reconciliation of non-GAAP measures is located on page 9 of this news release. www.kinross.com Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, CanadaM5J 2V5 “We continue to advance our organic growth projects at existing operations while making good progress at the major development projects. At Fruta del Norte in Ecuador, we have completed an 18,000 metre drilling program ahead of schedule, while at Lobo-Marte, we are advancing our drilling program and permitting activities. “We were successful in our offer to acquire control of Underworld Resources in Canada’s Yukon Territory, adding a major new project in a mining-friendly jurisdiction to our pipeline. With the announcement of the acquisition of Dvoinoye and sale of one-half of our interest in Cerro Casale in the first quarter, we continue to optimize our portfolio while adding significant new growth potential for the near, medium and longer-term. “Kinross’ investment in Red Back enhances our leverage to the gold price and gives us a strategic stake in a fast-growing producer with great exploration potential, a first-class management team, and assets in one of the world’s most prolific gold regions.” Financial results Summary of financial and operating results Three months ended March 31, (dollars in millions, except per share and per ounce amounts) 2010 2009 Total(a) gold equivalent ounces(b) - produced 592,364 591,169 Total gold equivalent ounces(b) - sold 618,746 590,511 Attributable(c) gold equivalent ounces(b) - produced 544,134 526,888 Attributable(c) gold equivalent ounces(b) - sold 567,097 526,807 Metal sales $ 657.6 $ 532.7 Cost of sales (excludes accretion and reclamation expense, depreciation, depletion and amortization) $ 277.4 $ 234.5 Accretion and reclamation expense $ 5.2 $ 4.6 Depreciation, depletion and amortization $ 128.9 $ 111.2 Operating earnings $ 193.4 $ 140.6 Net earnings $ 110.6 $ 76.5 Basic earnings per share $ 0.16 $ 0.11 Diluted earnings per share $ 0.16 $ 0.11 Adjusted net earnings (d) $ 97.4 $ 70.7 Adjusted net earnings per share (d) $ 0.14 $ 0.10 Cash flow provided from operating activities $ 212.0 $ 165.4 Adjusted operating cash flow(d) $ 226.3 $ 214.9 Adjusted operating cash flow per share (d) $ 0.32 $ 0.32 Average realized gold price per ounce $ 1,065 $ 897 Consolidated cost of sales per equivalent ounce sold (e) $ 448 $ 397 Attributable(c) cost of sales per equivalent ounce sold (e) $ 461 $ 419 Attributable(c) cost of sales per ounce sold on a by-product basis (f) $ 417 $ 356 (a) “Total” includes 100% of Kupol production. (b) “Gold equivalent ounces” include silver ounces produced and sold converted to a gold equivalent based on the ratio of the average spot market prices for the commodities for each period. The ratio for the first quarter of 2010 was 65.66:1, compared with 72.08:1 for the first quarter of 2009. (c) “Attributable” includes Kinross’ share of Kupol production (75%) only. (d) “Adjusted net earnings”, “Adjusted net earnings per share”, “Adjusted operating cash flow” and “Adjusted operating cash flow per share” are non-GAAP measures.The reconciliation of these non-GAAP financial measures is located in this news release. (e) “Consolidated cost of sales per ounce” is a non-GAAP measure and is defined as cost of sales as per the consolidated financial statements divided by the total number of gold equivalent ounces sold. (f) “Attributable cost of sales per ounce on a by-product basis” is a non-GAAP measure and is defined as cost of sales as per the consolidated financial statements less attributable(c) silver revenue divided by the total number of attributable(c) gold ounces sold.The reconciliation of this non-GAAP measure is located in this news release. p. 2Kinross reports 2010 first quarter results www.kinross.com Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, CanadaM5J 2V5 Kinross produced 544,134 gold equivalent ounces in the first quarter of 2010, a 3% increase over the first quarter of 2009, mainly due to production increases at the Paracatu expansion and the Fort Knox heap leach project. Cost of sales per gold equivalent ounce was $461 compared with $419 per ounce for the first quarter of 2009, an increase of 10%.
